Title: To Thomas Jefferson from Sarsfield, 2 April 1789
From: Sarsfield, Guy Claude, Comte de
To: Jefferson, Thomas



2 avril 1789

Vous ne me dîtes point l’autre jour, Monsieur, que vous Etes sur le point de votre depart. Je n’ay pu aprendre cette nouvelle avec indifference. Je partage le plaisir que vous allez trouver à rentrer chez vous, mais Je regretterai fort de ne plus avoir l’honneur de vous voir.
Je compte aller vous chercher incessament; mais, en attendant, Voicy une observation sur la diminution de notre livre qui vous occupoit la derniere fois que j’étois chez vous.
Avez vous pris garde que langleterre est la seule nation avec qui le pair du Change se regle sur la monnoie d’or. C’est celle dargent que l’on compare avec toutes les autres. Au moins le plus grand nombre n’a pas changé a cet Egard. Or notre monnoie d’argent n’a souffert aucune alteration, Et J’entens dire qu’il en resulte un effet qui fait la Condamnation de l’Operation de M. de Calonne; Si J’ay douze cens livres a payer en flandres ou en Allemagne, Je m’aquitte avec 200 gros Ecus, mais Il me faudra plus de 50 louis. Cela merite que vous vous preniez quelque peine pour le verifier.
Je vous prie de Garder ma lettre parce que J’aurai a vous demander ce que c’est proprement qu’on entend en Amerique par  les mots, impost, Excise, et Rotation. Excise est Surement le droit sur Les Boissons. Je ne sai pas les autres.
Vous connoissez, Monsieur, le Sincere attachemt avec lequel J’ay L’honneur d’Etre Votre tres humble et tres obeisst Servitr.

Sarsfield

